internal_revenue_service number release date cc el ct-110293-99 uilc date memorandum for assistant regional_counsel ct from subject barry j finkelstein assistant chief_counsel criminal tax potential impact of richardson v united_states on criminal tax cases in richardson v united_states no u s lexis date a six-member majority held that in a prosecution under the federal continuing criminal enterprise cce statute u s c sec_848 a jury must unanimously agree on the specific drug violations constituting the continuing series sec_848 forbids any person from engaging in a continuing criminal enterprise and defines continuing criminal enterprise as involving a violation of the drug statutes where such violation is part of a continuing series of violations u s c sec_848 in the federal government charged richardson with violating the cce statute the government presented evidence designed to show that richardson had organized a gang where he was known as the king which distributed heroin crack cocaine and powder cocaine over a period of years extending from to and that richardson had run the gang managed its sale of drugs and obtained substantial income from those unlawful activities a jury convicted richardson of violating the cce statute but were not required to unanimously agree on which specific drug violations he had committed in vacating richardson’s conviction the court read the statute’s reference to violations as elements rather than means settling a split in the circuits the court found support for such reading under considerations of language tradition and potential unfairness further the holding that each ‘violation’ here amounts to a separate element is consistent with a tradition of requiring juror unanimity where the issue is whether a defendant has engaged in conduct that violates the law id at thus the jury must unanimously agree on which violations make up the elements of the continuing series of violations although this decision only concerns the unanimity of underlying violations in a cce offense the rationale of the court suggests a much broader application of its ruling ie situations where discrete acts are alleged in a single count or the indictment count provides two or more factual bases upon which a conviction could rest consequently cc el ct-110293-99 this holding lends support to the holding in 850_f2d_1104 6th cir in 501_us_624 a four-judge panel in a plurality opinion criticized duncan’s unanimity requirement by virtue of its being based on the holding in 553_f2d_453 5th cir the rationale in schad is distinguishable from that in duncan because of the type of crimes involved although in many instances has been interpreted to be a rejection of the jury unanimity requirement in duncan see eg united_states v newman no u s app lexis 6th cir date 966_f2d_184 6th cir an overview of duncan and schad since schad affected the strength of any precedent set by duncan would be helpful to provide a clearer picture of how richardson may impact the state of the law united_states v duncan involved a prosecution for making false statements as to a material matter on an income_tax return duncan was convicted of filing a false income_tax return in violation of sec_7206 the false return premised on two allegedly material false statements duncan requested an instruction requiring the jury to unanimously agree on which of the two statements were false in order to convict but the trial_court declined to give it instead the trial_court gave a general instruction that each juror must agree in order for the jury to convict during their deliberations the jury requested additional clarification concerning the two alleged false statements the judge declined to give a special unanimity instruction and instead gave a supplemental instruction telling the jury that if you are convinced that defendant duncan’s return was false with respect to either one of the false statements then you should convict the defendant on this count duncan f 2d pincite citing the trial transcript pincite0 on appeal following the holding in 553_f2d_453 5th cir the sixth circuit reversed duncan’s conviction holding that a jury’s verdict must be unanimous as to one or the other statement because the two alleged false statements themselves constituted the essential culpable acts proscribed by statute and each false statement was a discrete fact requiring separate proof duncan f 2d pincite further the court held the trial judge was required to give an augmented unanimity requirement to the jurors as a matter of law when they sought specific information about their need to agree on one or more of the statements id in addition since the court found the tax_return was the federal jurisdictional element while the false statement was the culpable act juror unanimity was required id pincite the court found further support in analogous cases in a great variety of other statutory contexts where alternative factual predicates have been held to require ‘specific’ in gipson the fifth circuit held that a federal jury must agree on at least one of multiple alternative conceptually distinct acts that would constitute the actus reus of the crime further the court laid down in dictum the broad principle that the jury must be in substantial agreement as to just what a defendant did gipson f 2d pincite cc el ct-110293-99 unanimity id see eg untied states v beros 833_f2d_455 3rd cir 768_f2d_64 2d cir cert_denied 474_us_923 not finding error with the sixth circuit’s holding the supreme court denied the petition for writ of certiorari 850_f2d_1104 6th cir cert_denied sub nom 493_us_1025 specifically in situations where there is a substantial likelihood of jury confusion or where a conviction may occur as a result of different jurors concluding that a defendant committed different acts the court found that precedent dictated the trial judge must augment the general instruction to ensure the jury understands its duty to unanimously agree on a particular set of facts duncan f 2d pincite otherwise a patchwork verdict could result an example of a patchwork verdict would be when only six jurors agree that one specific illegal act was committed while the other six agree that a different illegal act was committed but the jury as a whole returns a guilty verdict united_states v dolan no u s app lexis at n 6th cir under this example while there is no unanimity between jurors as to all principal factual elements underlying the specified offense the jurors are able to produce an inappropriate guilty verdict because they are all of the opinion that some illegal act was committed id 501_us_624 involved arizona’s legal definition of first-degree murder which encompasses premeditated murder and felony murder each containing a separate set of elements from the other in schad the prosecution argued the defendant was guilty of first-degree murder either because he had the premeditation to kill or because in the process of committing the felony of robbery a death resulted the jury was given a general verdict form without specific instructions requiring the jury to unanimously agree on which method schad employed in committing first-degree murder the supreme court analyzed schad’s claims on appeal for violations of the due process clause of the fourteenth amendment rather than under the sixth amendment justice souter writing for four justices including himself authored the court’s opinion the rationale in schad for affirming arizona’s supreme court’s holding was based primarily on two principles first the equating of the two mental states as species of the blameworthy state of mind required to prove a single offense of first-degree murder finds substantial historical and contemporary echoes id pincite second while sufficiently distinct requisite mental states might require separate jury verdicts such verdicts were not required where the mental states reasonably reflect notions of equivalent blameworthiness or culpability id pincite the court noted that although it had never before attempted to define what constitutes an immaterial difference as to mere means and what constitutes a material difference requiring separate theories of crime to be treated as separate offenses subject_to separate jury findings there is body of law in the federal circuits deriving primarily from cc el ct-110293-99 the decision of the fifth circuit in united_states v gipson that addresses this problem id pincite the court however summarized it’s opinion of gipson’s approach by stating that the notion of ‘distinct conceptual groupings’ is simply too conclusory to serve as a real test id pincite further the court found the gipson approached flawed because conjectural groupings may be identified at various levels of generality and we have no known standard to determine what level of generality is appropriate id these statements have been construed to be a clear rejection of gipson’s unanimity requirement by some courts see eg 966_f2d_184 6th cir as duncan relied on gipson to support it’s holding it too has been deemed rejected by schad despite this an argument could be made to limit schad to specific criminal violations not encompassing criminal tax to date no case other than schad and its progeny have negatively cited duncan relative to its unanimity requirement other cases have cited duncan with approval and further refined its unanimity and specific unanimity jury instruction requirements justice scalia in a separate concurrence concluded the court’s historical argument was dispositive of schad’s due process claim in the absence of historical precedent favoring the state’s position however justice scalia indicated that he likely would have sided with the dissent because the reasonableness of equating the different mental states was not itself sufficient to allow only one verdict with respect to premeditated murder and felony murder schad u s pincite the dissent was comprised of four justices who believed the conviction should be reversed because the crime under which schad was convicted was based on a general guilty verdict they found the problem with arizona’s statute is that it criminalizes several alternative patterns of conduct under a single heading id pincite further they argued the plurality affirmed the conviction without knowing whether the jury reached a unanimous decision on any one element that constituted either way of proving first-degree murder id pincite the holding in schad relative to juror unanimity could be construed negated by the unanimity requirement outlined in richardson in schad the jury was not required to unanimously agree on which way the defendant committed first-degree murder conversely in richardson not only were the jurors required to unanimously agree whether the defendant violated the cce statute they are now required to unanimously agree on which underlying specific drug offenses the defendant committed before they can convict for violating the cce law the richardson majority held the jury must unanimously agree as to which three drug violations a defendant actually committed before a finding of guilt can be sustained under a charge of cce the court assumed but did not decide that the necessary number was three as was required of the prosecution in this case richardson u s lexis at citing schad the court stated that a federal jury need not always decide unanimously which of several means the defendant used to commit an element of the crime id cc el ct-110293-99 at however a jury cannot convict a defendant of a crime unless it unanimously finds the government has proved each element of that crime id at in this case the court found that each of the three violations were a separate element thereby requiring juror unanimity about which crime the defendant committed id lastly the court again citing schad reaffirmed the finding that the constitution itself limits a state’s power to define crimes in ways that would permit juries to convict while disagreeing about means at least where the definition risks serious unfairness and lacks support in history or tradition id at citing schad u s pincite this statement by the court is not only based on the plurality opinion in schad but is also consistent with the sixth circuit’s findings in duncan in the context of criminal tax cases where an indictment count includes multiple acts eg statements items or income_tax returns within the same count an argument can be made that duncan supported by the unanimity requirement mandated by richardson is to be followed thus richardson strengthens duncan’s unanimity requirement in criminal tax cases and the principle that proof of one act is enough for a conviction should you have any questions please feel free to contact marta yanes of my staff on
